Appeal from an order of the Supreme Court, Monroe County (William E Polito, J.), entered January 14, 2004. The order granted defendants’ motions seeking summary judgment dismissing the complaint.
Now, upon reading and filing the stipulation discontinuing the appeal insofar as it concerns defendant Hovaness Maronian, M.D. signed by the attorneys for the parties on November 29 and 30 and December 1, 2004,
It is hereby ordered that said appeal insofar as it concerns defendant Hovaness Maronian, M.D. be and the same hereby is unanimously dismissed upon stipulation and the order is affirmed without costs for reasons stated in amended decision at Supreme Court. Present—Scudder, J.P., Martoche, Pine, Lawton and Hayes, JJ.